11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Bryan Christopher Gleason,                    * From the 35th District Court
                                                of Brown County,
                                                Trial Court No. CR27189.

Vs. No. 11-20-00228-CR                        * December 4, 2020

The State of Texas,                           * Per Curiam Memorandum Opinion
                                                (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

     This court has considered Bryan Christopher Gleason’s motion to dismiss this
appeal and concludes that the motion should be granted. Therefore, in accordance
with this court’s opinion, the appeal is dismissed.